Title: To George Washington from Major John Mauritius Goetschius, 8 August 1780
From: Goetschius, John Mauritius
To: Washington, George


					
						
							[Closter, N.J.] Dated agust 8 1780
						
						Being Ordered by the Governor of jersey state to take Post near Dobb Ferry their to receave Direction from His Excellency the Commander In Chief. I hereby Inform His Excellency General Wasshington that I am at present near Dobbs Ferry Commanding a Detachment of 150 Men belonging to the state Ridgment being inlisted Perticular for Bergen County and cheef of my men wel acquainted in this County[.] am here Waiting for your Excellencies orders and remain in all Respects with submission most Obidient sarvant
						
							John Mauritius Goetschius Major Commadant
						
					
					
						laying in Cloaster 3 Mile below Dobs ferry arrived there this Morning
					
				